WARD, Circuit judge
(concurring). I agree with the opinion of the court in this case, but go further, and think that a verdict should have been directed for the defendant. There was no dispute about the facts connected with the order given to the plaintiff to go to Mexico, his refusal to go, and his discharge by the defendant. These facts were all evidenced in written communications. It seems to me that the order to the plaintiff to go to Mexico and report on the company’s property there was clearly within the contract of employment and reasonable. Most of the things which he was required to do after arrival involved reports as to the condition of its property which it was very natural for the defendant to want and which any intelligent person could make. If the plaintiff was not qualified to do some of these things or was not sufficiently equipped by the defendant to do them, he could not have been lawfully discharged for not doing them. The question of the reasonableness of the order in respect to these particulars would arise only if the defendant' had discharged the plaintiff for not performing them, but he was discharged for refusing to go to Mexico at all, and I think there was no justification for his refusal.